Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31, 33-35, 39-47, are pending in this application.
Claims 1-30, 32, 36-38, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 33-35, 39-47, are rejected under 35 U.S.C. 103(a) as being unpatentable over Caraco et al., (2013), Clinical Study, Abstract LBA26.
Applicant claims a method of continuous subcutaneous delivery of aqueous formulation of levodopa/carbidopa, (LD/CD) to a Parkinson’s disease (PD) patient, wherein the expected outcome of LD plasma level over at least 8 hours is about 1000 to about 5000ng/ml.  In preferred embodiments, the time is at least 16 hours or at least 24 hours (claims 33-34, 43-44, 46-47). The delivery is without any PD oral medication (claim 35). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Caraco et al., administered ND0612 (aqueous formulation of levodopa/carbidopa, Neuroderm: https://neuroderm.com/clinical-trials/what-is-nd0612/, visited 10/23/20) by continuous subcutaneous delivery to PD patients for over 16hrs during the day and for over 8hrs, during the night. The steady state plasma level was 700-900 ng/ml, a typical therapeutic level, but it may be adjusted 1) by adjusting the infusion rate during the day and during the night or 2) by adding oral LD/CD and a COMT.  Caraco et al., observed that the administered 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Caraco et al., is that applicant claims expected outcome of LD plasma level of about 1000 to about 5000ng/ml for periods of at least 8, 16 or 24hrs instead of 700-900ng/ml or above 900-1200ng/ml by Caraco et al.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is in the knowledge of those of ordinary skill in the treatment PD patients and from the nature of the problem to be solved: applicant wanted to improve the patients’ treatment outcome and to avoid the prior art.
 “Delivering” and “administering” (claim 31) are well known in the art.  The steps simply tell doctors to engage in well-understood, routine, conventional activity previously engaged in by  Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 101 USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584, 590 (1978).  
The claims cite expected outcome of LD plasma level, which is due to the inherent properties of the compounds in the formulation.  Under the US patent practice expected outcome or result is not given patentable weight. Minton v. Nat. Ass. Securities Dealers, Inc., 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Also, inherent property is not a limitation of a product or a compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).
Establishing the time period or LD plasma level is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshmen chemistry textbooks.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  The motivation for optimizing a variable would be to optimize patient’s treatment outcome. 
Also, the claimed LD plasma level of 1000 to 5000ng/ml was motivated by the suggestion by Caraco et al., that the level could be adjusted by adjusting the infusion rate.  The LD plasma level of 1000 to 5000ng/ml is “above 900-1200ng/ml” disclosed by Caraco et al.  “[O]ver 16hrs during the day plus over 8hrs during the night” by Caraco et al., is at least 8 hours, 16 hours or at least 24 hours.  There is reasonable expectation of success because applicant did exactly as suggested by Caraco et al.  
Therefore, the instant invention is prima facie obvious from the teachings of the prior art. 

Response
Applicant's arguments filed 1/12/21, have been fully considered but they are not persuasive. Applicant contends the instant composition comprises LD/CD, while the prior art’s composition comprises LD/CD/COMT inhibitor, citing bullet point #3, by the prior art; that the prior art teaches 900-1200 transient level and that there is no TMS to adjust the steady rate. This is not persuasive. The contention ignores bullet point #4, by the prior art, which states “ND0612 was administered . . . (total LC/CD intake: 270/67mg)”. Also at lines 1-2, the prior art teaches “ND0612 delivery achieved steady state plasma LD concentrations ranging from 700-900 ng/ml”. See also, bullet point #6.  It is well-known in the art that ND0612 is aqueous formulation of levodopa/carbidopa. Neuroderm, supra. Caraco et al., abstract 452, 2013. Adar et al., abstract 1337, 2017. The prior art teaches the steady state plasma level was 700-900 ng/ml, but it may be adjusted 1) by adjusting the infusion rate or 2) by adding oral LD/CD and a COMT inhibitor.  Therefore, the prior art teaches more than one embodiment of the composition. 
Even then, applicant cannot pick and choose from the constituents of prior art’s compositions and claim such as invention, just as it is not okay to take two of three cars parked in a garage. Under the US patent practice it is prima facie obvious to select from the constituents of the composition by a prior art for the same purpose as taught by the prior art in order to form a new composition for the same purpose. In re Kerkheven, 205 USPQ 1069 (CCPA, 1980).  
According to Lemin, 141 USPQ 814 (CCPA, 1964), the selection of one/some among many is prima facie obvious. See also In re Rosicky, 125 USPQ 341 (CCPA, 1960). Applicant made the instant selection (LD/CD) and used it “in precisely the same manner taught by . . . prior art”.  In re Lemin, ibid.   “Reading a list and selecting a known compound [or element] to meet known requirements is no more ingenious than selecting the last piece to put in the last Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945).  
Having known that the prior art teaches that LD plasma levels may be changed by adjusting the infusion rate, one of ordinary skill in the art who wanted to change LD plasma level would have been motivated to do as suggested by the prior art with reasonable expectation of success. 
The contention about transient level contradicts the prior art’s teaching at bullet point #8, which states “ND0612 significantly reduced (10- to 20-fold) the fluctuations of LD plasma concentration and markedly increased the time . . . the concentrations were above 900-1200 ng/ml”.  This statement does not suggest transient. 
Applicant also contends the prior art teaches away from the instant composition because, according to applicant, it teaches no steady state could be achieved without COMT inhibitor. This is not true and therefore, not persuasive.  At lines 1-2, and bullet point #6, the prior art teaches “ND0612 delivery achieved steady state plasma LD concentrations ranging from 700-900 ng/ml”. Also, the prior art at bullet point 8, teaches “ND0612 significantly reduced (10- to 20-fold) the fluctuations of LD plasma concentration and markedly increased the time . . . the concentrations were above 900-1200 ng/ml”.  
Applicant further asserts that the steady state in the instant invention was achieved without COMT inhibitor and therefore, such is deemed unexpected result.  This is not persuasive for reasons set forth above.
Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) that the result is commensurate in scope with the claim, In re Harris, supra; 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) that improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 
In the instant, 1) the difference is in degrees not in kind and therefore cannot support a showing of unexpected result. It is expected that when a variable is optimized the outcome must necessarily change or improve. Such outcome is not unexpected. 2) The results are reviewable and can be analyzed in comparison with the prior art’s; 3) the result is a comparison with the closest prior art; 4) but applicant did exactly as suggested by Caraco et al.  Having known that the prior art teaches LD plasma level may be optimized by adjusting the infusion rate, one of ordinary skill in the art would have been motivated to do as suggested by the prior art with reasonable expectation of success.  More so, the claimed LD plasma level of 1000 to 5000ng/ml is “above 900-1200ng/ml” by Caraco et al.  “[O]ver 16hrs during the day plus over 8hrs during the night” by Caraco et al., is at least 8 hours, 16 hours or at least 24 hours.  
While the result is deemed commensurate in scope with the degree of protection sought by the claimed subject matter, it does not meet all the requirements of a persuasive showing of unexpected result under the US patent practice.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
January 19, 2021